Citation Nr: 1600719	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disability.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant & Friend


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1969, including service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a May 2015 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for right and left knee disabilities (de novo) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 1970 rating decision denied the claim of service connection for a right knee disability based on findings that there was no diagnosed disability; such decision was continued in a July 1995 rating decision.  

2.  Evidence received since the July 1995 rating decision denying service connection for a right knee disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a right knee disability, and raises a reasonable possibility of substantiating the claim.  

3.  An unappealed July 1995 rating decision denied the claim of service connection for a left knee disability.  

4.  Evidence received since the July 1995 rating decision denying service connection for a left knee disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a left knee disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1970 and July 1995 rating decisions denying the claim for service connection for a right knee disability are final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

3.  The July 1995 rating decision denying the claim for service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

4.  New and material evidence has been received to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Right Knee Disability - New and Material Analysis

Historically, an unappealed January 1970 rating decision denied the Veteran's claim of service connection for a right knee disability, based on findings that there was no diagnosed disability.  Such decision was continued in a July 1995 rating decision.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the January 1970 and July 1995 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a right knee disability was received in December 2010.  

Since the January 1970 and July 1995 rating decisions, the Veteran submitted additional evidence, including VA treatment records showing a diagnosis of arthritis of the knees.  See April 2011 VA treatment record.  In addition, a June 2011 VA examination addendum report provided a diagnosis of bilateral knee strain.  This evidence is new, in that it was not previously of record at the time of the January 1970 and July 1995 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a right knee disability.  

Left Knee Disability - New and Material Analysis

Historically, an unappealed July 1995 rating decision denied the Veteran's claim of service connection for a left knee disability.  The Board notes that there appears to have been some error copying the July 1995 rating decision onto VA's electronic storage system as the final page of the rating decision, which concerned the right and left knee, is not visible.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the July 1995 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a left knee disability was received in December 2010.  

Since the July 1995 rating decision, the Veteran submitted additional evidence, including VA treatment records showing a diagnosis of arthritis of the knees.  See April 2011 VA treatment record.  In addition, a June 2011 VA examination addendum report provided a diagnosis of bilateral knee strain.  This evidence is new, in that it was not previously of record at the time of the July 1995 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a left knee disability.  


ORDER

New and material evidence having been received, the claim of service connection for a right knee disability is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of service connection for a left knee disability is reopened, and to this extent only, the appeal is granted.  


REMAND

The medical evidence of record does not make clear what knee disabilities currently exist.  Outpatient VA treatment records dated in 2011 describe bilateral knee osteoarthritis.  A 2011 VA examination report, however, diagnosed only bilateral knee strains, yet at the same time made reference to 2010 X-rays that revealed right knee degenerative arthritic change.  In view of this, it will be necessary to clarify the knee diagnoses.  

With respect to any relationship between a current disability and service, it is observed that the Veteran is service connected for multiple fragment wounds to the lower extremities, and notably, one of the resultant scars is on the right patella.  The 2011 examiner, however, indicated it would require that he resort to speculation to address whether the current knee disabilities were related to the in service wounds.  Because he did not explain the basis for that conclusion, although he suggested the Veteran's post service years in the construction trade and the Veteran's obesity played a role, it will be necessary to obtain another opinion.  In doing so, the examiner should also be made aware of another in-service injury to the right knee when the Veteran struck it on a post while seeking cover from enemy fire.  

Finally, at the May 2015 Travel Board hearing, the Veteran testified that there were potentially outstanding private treatment records from 2014 to the present, and that he possessed some records at home documenting his complaints of, and treatment for, his right and left knee disabilities.  As such evidence is pertinent, the claims file should be updated to include recent, relevant VA and private treatment records, and for the Veteran to submit any medical treatment records he possesses.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file updated VA treatment records pertaining to the Veteran's right and left knee disabilities, that are dated since 2012.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of nay necessary authorizations from the Veteran.  The Veteran should be asked to submit any medical evidence regarding his right and left knee disabilities that he has in his possession.  

2. Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service right and left knee disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.  

3. After the above development, schedule the Veteran for an examination to determine the nature, and etiology, of his right and left knee disabilities.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview and examination of the Veteran, the examiner should identify (by medical diagnosis) each of the Veteran's right and left knee disabilities.  As to each diagnosis found to be present, the examiner should opine as to whether it is at least as likely as not that any it had its onset in service, to specifically include from the trauma associated with sustaining multiple fragment wounds of the lower extremities in combat, and a right knee injury from  running into a post while in Vietnam.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should provide a similar detailed rationale for that conclusion.   

4. The RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


